PER CURIAM.
Appellant, Ryan McCarthy, was convicted and sentenced for the unlawful use of a computer service, traveling to meet a minor, and transmission of material harmful to minors by electronic device or equipment. Appellant raises three issues on appeal. We affirm as to all issues and briefly discuss one.
Appellant asserts that his convictions for the unlawful use of a computer service and traveling to meeting a minor violate double jeopardy because they arose out of the same criminal episode. We have previously rejected this argument. See Elsberry v. State, 130 So.3d 798, 798 (Fla. 1st DCA 2014); State v. Murphy, 124 So.3d 323, 330-31 (Fla. 1st DCA 2013). As we did in Elsberry, we certify conflict with the decision of Hartley v. State, 129 So.3d 486 (Fla. 4th DCA 2014).
AFFIRMED.
WOLF, ROWE, and OSTERHAUS, JJ., concur.